Citation Nr: 1637174	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran submitted additional evidence after the May 2014 statement of the case.  Although the Veteran did not waive initial RO review of this evidence, this evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) (West 2014)) to provide an automatic waiver of initial RO review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

2.  A current disability due to ischemic heart disease as defined by the pertinent regulation is not demonstrated at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disabilities, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as cardiovascular disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In the case of such a Veteran, service connection for certain diseases, including diabetes and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  However, a claimant is not precluded from establishing service connection for such with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs), to include the reports from the April 1969 separation and medical history collected in conjunction with this examination, are silent for ischemic heart disease or any other cardiovascular disability.  Blood pressure was recorded at 110/76 at separation from service.  The service personnel records do reflect that the Veteran served in the Republic of Vietnam during the Vietnam era; as such, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.   

After service, the Veteran filed a claim for service connection for ischemic heart disease in November 2011.  Private clinical records dated from 2007 reflect assessments that include hyperlipidemia, essential hypertension, and angina pectoris.  In June 2009, the Veteran underwent a cardiac work up after he complained about heart palpitations and chest tightness.  The cardiac work up-to   include the use of a Holter monitor, electrocardiogram, and stress test-conducted at that time and in the immediate months thereafter revealed no significant underlying cardiac disability. 

In February 2013, a VA cardiologist reviewed the clinical evidence and concluded that the Veteran did not have ischemic heart disease.  He also did not diagnose the Veteran with any other cardiovascular disability, and provided as follows: 

The Veteran has been worked up and evaluated by a Kaiser cardiologist[] and there is no available medical evidence confirming the diagnosis of ischemic heart disease or occlusive coronary artery disease.  [The] Veteran states that he has been having chest pains since 2000, treated for GERD with resolution of reflux symptoms, but no resolution of effort[] and stress-related chest pains.  Cardiology [] note from 11/15/11 showed:  3 year history of exertional angina, stress thallium in 8/12/09 showed 9.6 [METS], 4/10 chest pain, no EKG changes, nuclear images no ischemia, recommend patient have no further cardiac evaluation prior to his elective prostate surgery.  Again [a private cardiologist] saw [the] [V]eteran on 6/20/12 for clearance to use erectile dysfunction medication (Levitra).  A dipyridamole nuclear stress test was performed on 6/25/12- results showed no significant ECG change, patient developed chest pain after dipyridamole.  Nuclear imaging portion result was not available for review.  No cardiac catheterization was recommended and Veteran was allowed to use [L]evitra.  Based on currently available medical evidence, there is no evidence of ischemia (both on ECG and nuclear testing of available results) underlying the chest pain symptom based on workup performed by [the] [V]eteran's cardiologist. 

There is otherwise no medical opinion or evidence indicating that the Veteran has ischemic heart disease as defined by the pertinent regulation, and the undersigned finds the February 2013 VA cardiologist's conclusion to be definitive with respect to this matter.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, service connection for ischemic heart disease due to exposure to herbicides with application of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) cannot be granted based on the lack of current disability at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In making this determination, while the current diagnoses do include hypertension, such is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents as stated above.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  Moreover, as hypertension was first shown decades after service, and is not shown or clamed to have been demonstrated within one year of service, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  '

The Board has also considered whether service connection can be granted for a cardiovascular disability, in particular, hypertension, on a theory of direct causation.  Combee, supra.  Weighing against a grant on this basis are the silent service treatment reports, the lack of any clinical evidence linking a current cardiovascular disability to include hypertension to service, and the fact that it was decades after service that hypertension was first demonstrated and the Veteran first filed a claim for service connection for a heart disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Based on the above, the undersigned also finds any actual or implied assertions of continuity of symptoms associated with a cardiovascular disability, to include hypertension, from service to the present time to not be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table] (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.)  

Aside from any credibility issues, to whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that the disability at issue is related to service, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran has a cardiovascular disability that is related to service, to include the presumed exposure to Agent Orange therein, is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to whether the Veteran has a cardiovascular disability that is a result of service, to include exposure to Agent Orange therein, is a complex medical question for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran cannot support his claim on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for ischemic heart disease is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claim of entitlement to service connection for ischemic heart disease.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


